Per Curiam:

In a motion to retax costs the appellant asks to be relieved of any charge for the printing of the counter abstract prepared by the appellees. The original abstract stated the questions of law sought to be raised, followed by so much of the record as was thought to bear upon these questions. The counter abstract contained other portions of the record, only a small part of which, estimated at one-tenth of the whole, appears to have been necessary for the determination of the controversy in this court. The motion is therefore allowed so far as relates to nine-tenths of the charge made for the counter abstract. (Beck v. Lowell, 78 Kan. 101, 104.)